              Case 2:18-cv-00077-MCE-KJN Document 62 Filed 06/15/21 Page 1 of 1


1

2

3

4

5

6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     BENJAMIN SERRATOS III,                               Case No. 2:18-cv-0077 MCE KJN P
10
                                                          ORDER GRANTING PETITIONER
11                    Petitioner,                         SERRATOS’ THIRD UNOPPOSED
12                                                        MOTION FOR EXTENSION OF TIME
     v.                                                   TO FILE OBJECTIONS TO
13                                                        FINDINGS AND
      JAMES ROBERTSON, Acting warden                      RECOMMENDATIONS
14   ,
                      Respondent.
15

16

17

18             Pursuant to Rule 6 of the Federal Rules of Civil Procedure and Local Rule 144, petitioner
19
     filed an unopposed request for a 30-day extension of time to file his objections to the Magistrate
20
     Judge’s Findings and Recommendations, up to and including July 16, 2021.
21
               Good cause appearing, IT IS HEREBY ORDERED that:
22

23             1. Petitioner’s motion (ECF No. 61) is granted; and

24             2. Petitioner’s objections shall be filed on or before July 16, 2021.
25   Dated: June 15, 2021
26

27
     serr0077.eot3
28
